Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 11/11/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have amended claims 1, 6-8 and 12-15, cancelled claims 3-5, 10-11, 16-21 and 23-24 and added new claims 26-28. Thus, amended claims 1, 6-9, 12-15 and 26-28 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Information disclosure statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Withdrawn-Double Patenting
Previous rejection of claims 1, 3-21 and 23-24 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) Claims 1, 3-21 and 23 of the instant application over claims 1-21 of reference patent US 9,675,678 (Kraus et al., in IDS) in view of Pfister et al., (J. Control. Release, 2014, Vol. 180: 134-149) and Wu et al., (J. Control. Release, 2017, Vol. 249: 84-93); (ii) Claims 1, 3-21 and 23-24 of the instant application over claims 1-38 of reference patent US 10,265,387 (Kraus et al., in IDS) in view of Pfister et al., (J. Control. Release, 2014, Vol. 180: 134-149) and Wu et al., (J. Control. Release, 2017, Vol. 249: 84-93); (iii) Claims 1, 3-21 and 23 of the instant application over claims 1-37 of reference patent US 10,653,755 (Kraus (iv) Claims 1, 3-21 and 23 of the instant application over claims 1-23 of reference patent US 10,729,753 (Kraus et al.,) in view of Pfister et al., (J. Control. Release, 2014, Vol. 180: 134-149) and Wu et al., (J. Control. Release, 2017, Vol. 249: 84-93), are being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 11/11/2021; pages 5-6).
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims: I. Claims 1, 3-21 and 23-24 rejected under 35 U.S.C. 103(a) as being unpatentable over Kraus et al., (US 9,675,678 in IDS; filed 11/09/2015 and prior publication 02/25/2016) and further in view of Pfister et al., (J. Control. Release, 2014, Vol. 180: 134-149) and Wu et al., (J. Control. Release, 2017, Vol. 249: 84-93); and II. Claims 1, 3-21 and 23-24 rejected under 35 U.S.C. 103(a) as being unpatentable over Bublil et al., (The J. Clin. Invest., 2016, Vol. 126(6): 2372-2384, in IDS) and further in view of NOF Catalog (NOF Corporation, Activated PEGs, 10 pages downloaded from https://www.dds-drug.com/dds-products/index on 06/30/2021), Pfister et al., (J. Control. Release, 2014, Vol. 180: 134-149) and Wu et al., (J. Control. Release, 2017, Vol. 249: 84-93), are being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 11/11/2021; pages 7-11).   
Allowable Subject Matter
Claims 1, 6-9, 12-15 and 26-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652